Case 2:19-cv-00341-HCN-DBP Document 31-5 Filed 08/24/20 PageID.311 Page 1 of 3




                        Exhibit 5
Case 2:19-cv-00341-HCN-DBP Document 31-5 Filed 08/24/20 PageID.312 Page 2 of 3




                                 UNITED STATES DISTRICT COURT

                                         DISTRICT OF UTAH


 AARON JAMES and TIFFANY JAMES,                         DECLARATION OF MICHAEL J.
 Heirs and Proposed Personal Representatives            PETERSON
 of the Estate of Zane James,

                   Plaintiffs,
                                                        Case No. 2:19CV341 HCN DBP
         vs.

 CASEY DAVIES, and COTTONWOOD
 HEIGHTS;                                               Judge Howard C. Nielson, Jr.
                                                        Magistrate Judge Dustin B. Pead
                   Defendants.


         MICHAEL J. PETERSON declares as follows:

         1.        I am over the age of eighteen and have personal knowledge of the following.

         2.        I am the Mayor of Cottonwood Heights. I have held that office since January

 2018.

         3.        I have not seen any video footage (body camera, dash camera, etc.) of the actual

 shooting of Zane James (as opposed to video footage following the shooting, including post-

 shooting response).

         4.        I did not speak to Tiffany James on August 4, 2020. In fact, I have not spoken to

 her since August 2, 2020.

         5.        I have never told Ms. James that Cottonwood Heights has or had video footage of

 the actual shooting of Zane James. I am not aware of any such footage and do not believe such

 footage exists.
Case 2:19-cv-00341-HCN-DBP Document 31-5 Filed 08/24/20 PageID.313 Page 3 of 3




        I declare under criminal penalty under the law of Utah that the foregoing is true and

 correct.

        DATED this 13th day of August, 2020, in Salt Lake County, Utah.



                                              Michael J. Peterson




                                                 2
